DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 08/08/2022.

Response to Arguments
Applicant’s arguments, filed on 08/08/2022, with respect to claim rejections under 35 USC 102, have been considered but are moot in view of a new ground of rejection.

Claim Objections
Claims 15, 17 and 18 are objected to because of the following informalities:  
In claim 15, line 2, it is suggested that “alue” be replaced with “value”.
	Claims 17 and 18 are depending on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12, 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamilton (US 11,018,681 B1).
Consider claim 1:
Hamilton discloses a non-volatile computer readable medium storing instructions to determine jitter in a clock signal under test that, when the instructions are executed by a processor (see col. 19, lines 36-54, where Hamilton describes a method that can be implemented on a processor with non-volatile tangible computer-readable media), cause the processor to: 
determine two points of input-referred noise data for a crossing time, a first point of the two points being before the crossing time and a second point of the two points being after the crossing time (see Fig. 29 and col. 14, lines 1-25, where Hamilton describes obtaining first sampled code 1457 at first sampling time 2μs and second sampled code 6325 at second sampling time 3μs, the first sampled code 1457 is immediately preceding reference code 4096, and the second sampled code 6325 is immediately following the reference code 4096, the reference code 4096 corresponds to a crossing time which is the exact point of sampling if DAC resolution is high), 
the crossing time being a time that a clock signal representation crosses a threshold value, the clock signal representation corresponding to the clock signal under test (see Fig. 1, Fig. 2 and col. 4, lines 43-67, where Hamilton describes that the crossing time is a time the output of a DAC crosses a threshold, the DAC is a device under test, and the test signal is a simple fixed amplitude sine wave, thus a clock signal; see col. 11, lines 47-57, where Hamilton describes that the reference code corresponds to reference threshold); and
determine a first time error associated with the crossing time using the two points of the input-referred noise data, a clock slew rate of the clock signal representation, and the crossing time (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes determining a triggering time error Δterror, the triggering time error Δterror depends on the slope or rate of the sine wave, thus a clock slew rate, the actual time the inputs crossed the reference voltage; see col. 14, lines 12-25, where Hamilton describes that the crossing time is calculated based on the first sampled code 1457 and the second sampled code 6325),
the first time error indicative of a change in the crossing time due to the input-referred noise data (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes that the triggering time error Δterror shows the difference between two different crossing times which are the results of two input clock signals with different rise rates).
Consider claim 10: 
Hamilton discloses a method of determining jitter in a clock signal under test (see col. 19, lines 36-54, where Hamilton describes a method that can be implemented on a processor) comprising: 
determining two points in input-referred noise data for each crossing time of a plurality of crossing times, a first point of the two points before the crossing time and a second point of the two points after the crossing time (see Fig. 29 and col. 14, lines 1-25, where Hamilton describes obtaining first sampled code 1457 at first sampling time 2μs and second sampled code 6325 at second sampling time 3μs, the first sampled code 1457 is immediately preceding reference code 4096, and the second sampled code 6325 is immediately following the reference code 4096, the reference code 4096 corresponds to a crossing time), 
the crossing times indicating when a clock signal representation corresponding to the clock signal under test crosses a threshold voltage value (see Fig. 1, Fig. 2 and col. 4, lines 43-67, where Hamilton describes that the crossing time is a time the output of a DAC crosses a threshold, the DAC is a device under test, and the test signal is a simple fixed amplitude sine wave, thus a clock signal; see col. 11, lines 47-57, where Hamilton describes that the reference code corresponds to reference threshold);
determining respective time errors associated with the crossing times using the two points of the input-referred noise data for each of the plurality of crossing times, a slew rate of the clock signal representation, and the crossing times (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes determining a triggering time error signal Δterror, the triggering time error signal Δterror depends on the slope or rate of the sine wave, thus a clock slew rate, the actual time the inputs crossed the reference voltage; see col. 14, lines 12-25, where Hamilton describes that the crossing time is calculated based on the first sampled code 1457 and the second sampled code 6325); 
each of the respective time errors indicative of a change in respective ones of the crossing times due to input-referred noise indicated by the input-referred noise data (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes that the triggering time error Δterror shows the difference between two different crossing times which are the results of two input clock signals with different rise rates); and 
determining a time error vector based on the respective time errors (see Fig. 26, col. 12, lines 57-67 and col. 13, lines 1-6, where Hamilton describes determining time error signals Δtin and Δtout).
Consider claim 2:
	Hamilton discloses the non-volatile computer readable medium as recited in claim 1 above. Hamilton discloses: determine additional time errors for respective additional crossing times; and determine a time error vector based on the first time error and the additional time errors (see Fig. 26, col. 12, lines 57-67 and col. 13, lines 1-6, where Hamilton describes determining time error signals Δtin and Δtout).
Consider claims 3 and 12:
	Hamilton discloses the invention as recited in claims 2 and 10 above. Hamilton discloses: the respective additional crossing times are based on an average clock period of the clock signal under test (see col. 14, lines 33-50, where Hamilton describes that the test signal is a periodic sinusoidal waveform having a period).
Consider claims 4 and 13:
	Hamilton discloses the invention as recited in claims 2 and 10 above. Hamilton discloses: the respective additional crossing times are based on a nominal clock period of the clock signal under test (see col. 18, lines 14-24, where Hamilton describes that the waveform of the test signal may be a nominal output waveform).
Consider claims 5 and 19:
	Hamilton discloses the invention as recited in claims 2 and 10 above. Hamilton discloses: the first point is a closest sample of the input referred noise data before the crossing time and the second point is a closest sample of the input referred noise data after the crossing time (see Fig. 29 and col. 14, lines 1-25, where Hamilton describes obtaining first sampled code 1457 at first sampling time 2μs and second sampled code 6325 at second sampling time 3μs, the first sampled code 1457 is immediately preceding reference code 4096, and the second sampled code 6325 is immediately following the reference code 4096, the reference code 4096 corresponds to a crossing time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1), as applied to claim 2 above, and further in view of Camporese et al (US 6,311,313 B1).
Consider claim 6:
	Hamilton discloses the invention as recited in claims 2 above. Hamilton discloses: perform a transform to the time error vector to generate a frequency domain time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); apply a system filter to the frequency domain time error vector to generate a filtered time error vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used). 
Hamilton does not specifically disclose: determine a first root mean square value of the filtered time error vector using the filtered time error vector.
Camporese teaches: determine a first root mean square value of a time error vector (see col. 11, lines 1-20, where Camporese describes calculating a root-mean-square of transition time error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determine a first root mean square value of the filtered time error vector using the filtered time error vector, as taught by Camporese to modify the method of Hamilton in order to have an adaptable network, as discussed by Camporese (see col. 3, lines 32-37).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1) in view of Camporese et al (US 6,311,313 B1), as applied to claim 6 above, and further in view of Mochizuki (US 2006/0064258 A1).
Consider claim 7:
	Hamilton in view of Camporese discloses the invention as recited in claim 6 above. Hamilton does not specifically disclose: correct a second root mean square value using the first root mean square value, the second root mean square value associated with jitter measurements of the clock signal under test to thereby determine a compensated jitter measurement of the clock signal under test.
	Mochizuki teaches: correct a second root mean square value, the second root mean square value associated with jitter measurements of the clock signal under test to thereby determine a compensated jitter measurement of the clock signal under test (see Fig. 1 and paragraph 0182, where Mochizuki describes a jitter amount detecting unit 28 that determines a root-mean-square value of a jitter component).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: correct a second root mean square value using the first root mean square value, the second root mean square value associated with jitter measurements of the clock signal under test to thereby determine a compensated jitter measurement of the clock signal under test, as taught by Mochizuki to modify the method of Hamilton in order to have highly accurate jitter measurement, as discussed by Mochizuki (see paragraph 0041).
Consider claim 8:
	Hamilton in view of Camporese and Mochizuki discloses the invention as recited in claim 7 above. Hamilton discloses: generate a frequency domain raw clock signal time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); apply the system filter to the frequency domain raw clock signal time error vector to generate a filtered raw clock signal time error vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used). 
Hamilton does not specifically disclose: determine the second root mean square value using the filtered raw clock signal time error vector.
Camporese teaches: determine a root mean square value of a time error vector (see col. 11, lines 1-20, where Camporese describes calculating a root-mean-square of transition time error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determine the second root mean square value using the filtered raw clock signal time error vector, as taught by Camporese to modify the method of Hamilton in order to have an adaptable network, as discussed by Camporese (see col. 3, lines 32-37).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1), as applied to claim 10 above, and further in view of Lorenz (US 2014/0253358 A1).
Consider claim 11:
	Hamilton discloses the method as recited in claim 10 above. Hamilton does not specifically disclose: grounding an input to a probe of an instrument used to measure the clock signal under test; and generating the input-referred noise data with the input grounded.
Lorenz teaches: grounding an input to a probe of an instrument used to measure a clock signal under test; and generating a data with the input grounded (see Fig. 2 and paragraph 0016, where Lorenz describes grounding an input to a comparator 213b which is used to measure clock signal under test).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: grounding an input to a probe of an instrument used to measure the clock signal under test; and generating the input-referred noise data with the input grounded, as taught by Lorenz to modify the method of Hamilton in order to enable decoupling capturing information from communication, as discussed by Lorenz (see paragraph 0013).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1) in view of Camporese et al (US 6,311,313 B1) and Mochizuki (US 2006/0064258 A1).
Consider claim 21:
 A method of correcting for jitter in a clock signal under test (see col. 19, lines 36-54, where Hamilton describes a method that can be implemented on a processor), comprising:
receiving input-referred noise data (see Fig. 1 and col. 14, lines 1-25, where Hamilton describes receiving a DAC output signal which has low resolution); 
determining for respective crossing times, pairs of two closest points of the input-referred noise data that straddle each of the respective crossing times (see Fig. 29 and col. 14, lines 1-25, where Hamilton describes obtaining first sampled code 1457 at first sampling time 2μs and second sampled code 6325 at second sampling time 3μs, the first sampled code 1457 is immediately preceding reference code 4096, and the second sampled code 6325 is immediately following the reference code 4096, the reference code 4096 corresponds to a crossing time), 
the respective crossing times indicative of respective times a clock signal representation of the clock signal under test crosses a threshold value (see Fig. 1, Fig. 2 and col. 4, lines 43-67, where Hamilton describes that the crossing time is a time the output of a DAC crosses a threshold, the DAC is a device under test, and the test signal is a simple fixed amplitude sine wave, thus a clock signal; see col. 11, lines 47-57, where Hamilton describes that the reference code corresponds to reference threshold); and
determining a time error vector associated with the crossing times using the pairs of two closest points, a slew rate of the clock signal representation, and the crossing times (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes determining a triggering time error signal Δterror, the triggering time error signal Δterror depends on the slope or rate of the sine wave, thus a clock slew rate, the actual time the inputs crossed the reference voltage; see col. 14, lines 12-25, where Hamilton describes that the crossing time is calculated based on the first sampled code 1457 and the second sampled code 6325),
the time error vector including respective time errors indicative of a change in respective crossing times due to input-referred noise indicated by the input-referred noise data (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes that the triggering time error Δterror shows the difference between two different crossing times which are the results of two input clock signals with different rise rates).
performing a transform on the time error vector to generate a frequency domain time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); 
applying a system filter to the frequency domain time error vector to generate a filtered time error vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used); 
generating a raw clock signal time error vector of the clock signal under test (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes determining a triggering time error signal Δterror); 
converting the raw clock signal time error vector to a frequency domain raw clock signal time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); 
applying the system filter to the frequency domain raw clock signal time error vector to generate a filtered raw clock signal time error vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used).
Hamilton does not specifically disclose: (1), determine a root mean square value indicating a jitter value present in the filtered time error vector, and (2), determining a second root mean square value indicating a jitter content of the filtered raw clock signal time error vector; and correcting the second root mean square value using the first root mean square value to thereby generate a compensated jitter measurement compensated for input-referred noise.
Regarding (1), Camporese teaches: determine a first root mean square value of a time error vector (see col. 11, lines 1-20, where Camporese describes calculating a root-mean-square of transition time error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determine a root mean square value indicating a jitter value present in the filtered time error vector, as taught by Camporese to modify the method of Hamilton in order to have an adaptable network, as discussed by Camporese (see col. 3, lines 32-37).
Regarding (2), Mochizuki teaches: determining a second root mean square value indicating a jitter content and correcting the second root mean square value to thereby generate a compensated jitter measurement (see Fig. 1 and paragraph 0182, where Mochizuki describes a jitter amount detecting unit 28 that determines a root-mean-square value of a jitter component).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining a second root mean square value indicating a jitter content of the filtered raw clock signal time error vector; and correcting the second root mean square value using the first root mean square value to thereby generate a compensated jitter measurement compensated for input-referred noise, as taught by Mochizuki to modify the method of Hamilton in order to have highly accurate jitter measurement, as discussed by Mochizuki (see paragraph 0041).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1), as applied to claim 10 above, and further in view of Kono et al. (US 2013/0221231 A1).
Consider claim 14:
Hamilton discloses the invention as recited in claim 10 above. Hamilton discloses: applying a transform to convert the time error vector to a frequency domain time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); applying a first system filter to the frequency domain time error vector and generating a filtered time error vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used). 
Hamilton does not specifically disclose: applying an inverse transform to the filtered time error vector, and determining a first root mean square value of a time domain representation of the filtered time error vector after the inverse transform.
Kono teaches: applying an inverse transform to a filtered time error vector, and determining a first root mean square value of a time domain representation of the filtered time error vector after the inverse transform (see Fig. 7 and paragraphs 0107-0112, where Kono describes that input signals are FFT processed on the FFT device 29 to convert the signals into signals in the frequency domain, and a filtering is required in the frequency domain, the filtered signals are subjected to the inverse Fourier transform (iFFT) on an iFFT device 55, then the signals in the time domain after iFFT device 55 is subjected to root mean square calculation on the root mean square calculator 57).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: applying an inverse transform to the filtered time error vector, and determining a first root mean square value of a time domain representation of the filtered time error vector after the inverse transform, as taught by Kono to modify the method of Hamilton in order to remove influence of noise, as discussed by Kono (see paragraphs 0012-0013).
Consider claim 16:
Hamilton in view of Kono discloses the method as recited in claim 14 above. Hamilton discloses: sampling the clock signal under test in clock signal measuring equipment that includes an analog to digital converter to convert the clock signal under test to sampled digital values (see Fig. 18 and col. 10, lines 13-25, where Hamilton describes an ADC under test).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1) in view of Kono et al. (US 2013/0221231 A1), as applied to claim 14 above, and further in view of Mochizuki (US 2006/0064258 A1).
Consider claim 15:
	Hamilton in view of Kono discloses the invention as recited in claim 14 above. Hamilton does not specifically disclose: correcting a second root mean square value indicative of a jitter measurement of the clock signal under test using the first root mean square value to generate a compensated jitter measurement of the clock signal under test.
	Mochizuki teaches: correcting a second root mean square value indicative of a jitter measurement of a clock signal under test using a first root mean square value to generate a compensated jitter measurement of the clock signal under test (see Fig. 1 and paragraph 0182, where Mochizuki describes a jitter amount detecting unit 28 that determines a root-mean-square value of a jitter component).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: correcting a second root mean square value indicative of a jitter measurement of the clock signal under test using the first root mean square value to generate a compensated jitter measurement of the clock signal under test, as taught by Mochizuki to modify the method of Hamilton in order to have highly accurate jitter measurement, as discussed by Mochizuki (see paragraph 0041).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1) in view of Kono et al. (US 2013/0221231 A1) and Mochizuki (US 2006/0064258 A1), as applied to claim 15 above, and further in view of Camporese et al (US 6,311,313 B1).
Consider claim 17:
	Hamilton in view of Kono and Mochizuki discloses the invention as recited in claim 15 above. Hamilton discloses: determining a raw jitter component of the clock signal under test as a raw jitter vector, converting the raw jitter vector to a frequency domain raw jitter vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); apply a second system filter to the frequency domain raw jitter vector to generate a filtered raw jitter vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used). 
Hamilton does not specifically disclose: determining the second root mean square value using the filtered raw jitter vector.
Camporese teaches: determining a root mean square value using a raw jitter vector (see col. 11, lines 1-20, where Camporese describes calculating a root-mean-square of transition time error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining the second root mean square value using the filtered raw jitter vector, as taught by Camporese to modify the method of Hamilton in order to have an adaptable network, as discussed by Camporese (see col. 3, lines 32-37).
Consider claim 18:
	Hamilton in view of Kono, Mochizuki and Camporese discloses the invention as recited in claim 17 above. Hamilton discloses: the first system filter and the second system filter are identical filters (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used).

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631